DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claim 1 in “Claims -05/28/2021” with “Amendment/Req. Reconsideration-After Non-Final Reject - 05/28/2021”, have been acknowledged by Examiner.
This office action consider claims 1-20 pending for prosecution, wherein claims 2-3, 5-7, and 9-16 are withdrawn from further consideration, and claims 1, 4, 8, and 17-20 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1, 4, and 20 are rejected under 35 U.S.C.103 as being unpatentable over Ushikubo (US 20170250233 A1; hereinafter Ushikubo), in view of Jeong et al. (US 20140159095 A1; hereinafter Jeong). 

Regarding claim 1, Ushikubo teaches a display device (see the entire document, specifically Figs. 2-3; [0017+], and as cited below), comprising: 
a substrate (30; Figs. 2, 3; [0023]); 
(see below for “a plurality of first electrodes disposed on”) the substrate (30; Figs. 2, 3; [0023]); 
(see below for “a plurality of second electrodes disposed on”) the substrate (30; Figs. 2, 3; [0023]); 
a first light-emitting unit ({32, 34}; [0021-0024]; in the white pixel area) disposed on (see below for “one of the plurality of first electrodes and one of plurality of second electrodes”); 
a second light-emitting unit ({32, 34}; [0021-0024]; in the green pixel area) disposed adjacent to the first light-emitting unit ({32, 34}; [0021-0024]; in the white pixel area) (see below for “and another one of the plurality of first electrodes and another one of plurality of second electrodes”).
As noted above, Ushikubo does not expressly teach “a plurality of first electrodes disposed on (the substrate); a plurality of second electrodes disposed on (the substrate); (a first light-emitting unit disposed on) one of the plurality of first electrodes and one of plurality of second electrodes; (a second light-emitting unit disposed adjacent to the first light-emitting unit) and on another one of the plurality of first electrodes and another one of plurality of second electrodes”.
However, in the analogous art, Jeong teaches a light emitting device ([0002]), wherein (Fig. 1+; [0026+]) light emitting structures (135; Fig. 13; [0027]) on current blocking layers (145; [0039, 0041]; see [0041], where 145 comprises of a conductive material), ohmic contact layers (150; [0037]; see [0037], where 150 comprises of a conductive material), and reflective layers (160; [0027, 0035]; see [0035], where 160 comprises of a conductive material).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jeong’s current blocking layers, ohmic contact layers, and reflective layers into Ushikubo’s device, and thereby, modified Ushikubo’s (by Jeong) device will have 
a plurality of first electrodes (in view of Jeong 145; Fig. 13; [0041, 0037, 0035]) disposed on the substrate (Ushikubo 30; Figs. 2, 3; [0023]); 
a plurality of second electrodes (in view of Jeong 150; Fig. 13; [0041, 0037, 0035]) disposed on the substrate (Ushikubo 30; Figs. 2, 3; [0023]); 
a first light-emitting unit (Ushikubo {32, 34}; [0021-0024]; in the white pixel area) disposed on one of the plurality of first electrodes (in view of Jeong 145; Fig. 13; [0041, 0037, 0035])  and one of plurality of second electrodes (in view of Jeong 150; Fig. 13; [0041, 0037, 0035]); 
a second light-emitting unit (Ushikubo {32, 34}; [0021-0024]; in the green pixel area) disposed adjacent to the first light-emitting unit (Ushikubo {32, 34}; [0021-0024]; in the white pixel area) and another one of the plurality of first electrodes (in view of Jeong 145; Fig. 13; [0041, 0037, 0035]) and another one of plurality of second electrodes (in view of Jeong 150; Fig. 13; [0041, 0037, 0035]).
The ordinary artisan would have been motivated to modify Ushikubo in the manner set forth above, at least, because this inclusion provides a current blocking layer and ohmic contact layer which allows current to uniformly flow into the entire Jeong [0039]).
 Modified Ushikubo (by Jeong) further teaches 
a first buffer layer (Ushikubo 35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the white pixel area; see [0025], where layer 35 is ITO; see [0049] of the “Specification” of the instant disclosure where it states that the material of the buffer layers may include ITO; thus, it is construed that layer 35 is a buffer layer) disposed on the first light-emitting unit (Ushikubo {32, 34}; [0021-0024]; in the white pixel area); 
a second buffer layer (Ushikubo 35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the green pixel area; see [0025], where layer 35 is ITO; see [0049] of the “Specification” of the instant disclosure where it states that the material of the buffer layers may include ITO; thus, it is construed that layer 35 is a buffer layer) disposed on the second light-emitting unit (Ushikubo {32, 34}; [0021-0024]; in the green pixel area); 
a first light conversion unit (Ushikubo W; Fig. 2; [0021-0024]) disposed on the first buffer layer (Ushikubo 35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the white pixel area); 
a second light conversion unit (Ushikubo G; Fig. 2; [0021-0024]) disposed on the second buffer layer (Ushikubo (35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the green pixel area); 
and a sidewall buffer layer (Ushikubo 35; Figs. 2-3; [0025]; sidewalls of 35 between at least portions of 34 of {32, 34}) disposed between the first light conversion unit (Ushikubo {32, 34}; [0021-0024]; in the white pixel area) and the second light conversion unit (Ushikubo {32, 34}; [0021-0024]; in the green pixel area);
Ushikubo 35; Fig. 2 in view of Fig. 3; [0033-0034]; see Fig. 3; portion of layer 35 formed in the white pixel area) and (the second buffer layer) has a curved bottom surface (Ushikubo Fig. 2 in view of Fig. 3; [0033-0034]; where a bottom portion of 35b is roughened and has a curved surface).  
Regarding claim 4, modified Ushikubo (by Jeong) teaches all of the features of claim 1. 
Ushikubo further comprising wherein the sidewall buffer layer (35; Figs. 2-3; [0025, 0033-0034]; sidewalls of 35 between at least portions of 34 of {32, 34}) connects the first buffer layer (35; Fig. 2 in view of Fig. 3; [0033-0034]; see Fig. 3; portion of layer 35 formed in the white pixel area) and the second buffer layer (35; Fig. 2 in view of Fig. 3; [0033-0034]; see Fig. 3; portion of layer 35 formed in the green pixel area), and wherein a roughness of the first buffer layer (35; Fig. 2 in view of Fig. 3; [0033-0034]; see Fig. 3; portion of layer 35 formed in the white pixel area; see [0034], where bottom surface of 35 is more rough then sidewalls of 35)  is greater than a roughness of the sidewall buffer layer (35; Figs. 2-3; [0025, 0033-0034]; sidewalls of 35 between at least portions of 34 of {32, 34}).  
Regarding claim 20, modified Ushikubo (by Jeong) teaches all of the features of claim 1. 
Ushikubo further teaches wherein the first light conversion unit ({32, 34}; [0021-0024]; in the white pixel area) and the second light conversion unit ({32, 34}; [0021-0024]; in the green pixel area) convert light to different ranges of wavelength.
3.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Ushikubo (US 20170250233 A1; hereinafter Ushikubo), in view of Jeong et al. (US 20140159095 Jeong), in view of Moriya et al. (US 20150276175 A1; hereinafter Moriya). 
Regarding claim 8, modified Ushikubo (by Jeong) teaches all of the features of claim 1. 
Ushikubo further teaches wherein a material of the first buffer layer (35; Figs. 2-3; [0025]; see Fig. 3; portion of layer 35 formed in the white pixel area; see [0025], where layer 35 is ITO; see [0049] of the “Specification” of the instant disclosure where it states that the material of the buffer layers may include ITO; thus, it is construed that layer 35 is a buffer layer) (see below for “comprises resin, silicon nitride, silicon oxide, titanium oxide, aluminum oxide, or a combination thereof”).  
As noted above, Ushikubo does not expressly teach “ (wherein a material of the first buffer layer) comprises resin, silicon nitride, silicon oxide, titanium oxide, aluminum oxide, or a combination thereof”.
However, in the analogous art, Moriya teaches a light emitting device that has the color change member, a display device that has the color change member, and an electronic apparatus that has the display device ([0002]), wherein (Fig. 1+; [0096+]) a transparent film (32D; Fig. 24; [0199]) is formed as a transparent inorganic base film that has a high transmittance and a high passivation ability.  Examples of the film include a silicon nitride (SiN) film, a silicon oxynitride (SiON) film, an aluminum oxide film (Al.sub.2O.sub.3), and the like.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ushikubo’s buffer layer material with the material of Moriya’s material, and thereby, modified Ushikubo’s (by Jeong and Moriya) device will have wherein a material of the first buffer layer (Ushikubo 35; Figs. 2-3; [0025]; see Fig. 3 in view of material of Moriya [0199]) comprises resin, silicon nitride, silicon oxide, titanium oxide, aluminum oxide, or a combination thereof (in view of material of Moriya [0199]; aluminum oxide).
The ordinary artisan would have been motivated to modify Ushikubo in the manner set forth above, at least, because this inclusion provides a transparent inorganic base film such as aluminum oxide that has a high transmittance and a high passivation ability (Moriya [0199]).
4.	Claims 17-19 are rejected under 35 U.S.C.103 as being unpatentable over Ushikubo (US 20170250233 A1; hereinafter Ushikubo), in view of Jeong et al. (US 20140159095 A1; hereinafter Jeong), in view of Tae et al. (US 20180224694 A1; hereinafter Tae). 
Regarding claim 17, modified Ushikubo (by Jeong) teaches all of the features of claim 1. 
Ushikubo further comprising (see below for “a filter layer disposed on”) the first light conversion unit ({32, 34}; [0021-0024]).  
As noted above, Ushikubo does not expressly teach “a filter layer disposed on (the first light conversion unit)”.
However, in the analogous art, Tae teaches a display device may include a black member ([Abstract]), wherein (Fig. 8; [0054+]) a black matrix (BM1; Fig. 8; [0092, 0098]) overlaps and covers the first pixel electrode PE1 of the first pixel PX1, where the first pixel PX1 may display a green color, whereas the black matrix (BM1; Fig. 8; [0100]) 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Tae’s black matrix layer into Ushikubo’s device, and thereby, modified Ushikubo’s (by Jeong and Tae) device will have wherein a filter layer (in view of Tae BM1; Fig. 8; [0092, 0098, 0100]) disposed on the first light conversion unit (Ushikubo {32, 34}; Fig. 2; [0021-0024] in view of Tae Fig. 8; [0092, 0098, 0100]).
The ordinary artisan would have been motivated to modify Ushikubo in the manner set forth above, at least, because this inclusion provides a first black matrix that covers pixels having a relatively high luminance and intersected by curved boundary sections of the first black matrix.  Advantageously, an undesirable complementary color phenomenon associated with the first black matrix can be alleviated.  Thus, an undesirable staircase phenomenon in which the boundary line EL appears like a staircase can be alleviated (Tae [0102]).
Regarding claim 18, modified Ushikubo (by Jeong and Tae) teaches all of the features of claim 17.
Modified Ushikubo (by Jeong and Tae) further comprising a protection layer (in view of Tae 210; Fig. 8; [0090, 0091]) disposed on the filter layer (in view of Tae BM1; Fig. 8; [0092, 0098, 0100]).  
Regarding claim 19, modified Ushikubo (by Jeong and Tae) teaches all of the features of claim 17.
Ushikubo (by Jeong and Tae) further teaches wherein the filter layer filter layer (in view of Tae BM1; Fig. 8; [0092, 0098, 0100]) exposes the second light conversion unit (Ushikubo {32, 34}; [0021-0024]) in view of Tae Fig. 8; [0092, 0098, 0100]).  
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 05/28/2021 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claim 1 necessitated the shift in new grounds of rejection detailed in sections above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898